Citation Nr: 0809282	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  02-04 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder, 
secondary to residuals of right tibia fracture with right 
knee complications.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
November 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied service connection for a left knee disorder.  
The RO confirmed the denial in May 2001.  The claims file 
subsequently was transferred to the RO in Waco, Texas.

The Board remanded this case for additional development in 
June 2005.  The Veterans Law Judge (VLJ), who signed this 
remand subsequently retired; so the case was reassigned to 
the undersigned VLJ.  The Board remanded the case again in 
August 2007.  As the requested development has been 
accomplished, this case is properly before the Board.


FINDING OF FACT

The competent medical evidence of record shows no 
relationship between the present left knee disability and the 
service-connected right tibia disability or service; the 
first diagnosis of degenerative osteoarthritis was many years 
after service.


CONCLUSION OF LAW

A left knee disability was not proximately caused or 
aggravated by the service-connected right tibia disability, 
and was not incurred in or aggravated by service; nor may it 
be presumed to have been incurred therein. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.307, 3.309, 3.310 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in June 2005, 
October 2006, and September 2007, subsequent to the initial 
adjudication.  While the notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in supplemental statements of the 
case dated in December 2006 and October 2007, following the 
provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology of the left knee disability.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service connection

The veteran seeks service connection for a left knee 
disability.  He originally claimed that his left knee 
disability was related to service.  Later, he amended his 
claim to include as secondary to his service-connected right 
tibia fracture with right knee complications.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A§§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).
 
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Post-service medical records show evidence of a present left 
knee disability.  A June 1999 VA examination shows a 
diagnosis of mild osteoarthritis, left knee.  A January 2002 
VA x-ray examination report shows mild degenerative changes 
of the left knee, otherwise negative.  A January 2003 VA x-
ray examination report shows unchanged mild osteoarthritis, 
possibly accompanied by small joint effusion.  In April 2004, 
a VA x-ray examination report shows mild narrowing of the 
medial joint space with small marginal osteophytes along the 
posterior patellar margin.

The service medical records show the veteran had mild trauma 
to his left knee in 1952.  X-rays of the left patella 
revealed no bony pathology.  The diagnosis was no fracture of 
left patella, old or recent.

The veteran also is service-connected for residuals of 
fracture to the right tibia with right knee complications.

As the record shows evidence of a present left knee 
disability, an in-service injury to the left knee, and 
service-connected residuals of right tibia fracture with 
right knee complications, the determinative issues are 
whether there is any relationship between the present left 
knee disability and service or the right tibia disability. 

A June 1996 VA examination notes complaints of pain and 
giving way of the left knee.  A June 1999 private medical 
record notes that the mild osteoarthritis in the left knee is 
consistent with the veteran's age.  A February 2003 VA 
examination report shows an opinion that the left knee 
disability is not due to the right tibial fracture.  An April 
2004 VA examination report also notes that the knee problems 
are less likely than not caused by the old tibia fracture.  

A November 2006 VA examination report notes the veteran 
sustained a fracture to his right tibia and fibula and 
developed residuals of pain of the right knee and right ankle 
secondary to the service-connected injury.  His present 
condition included degenerative arthritis of the left knee, 
which the examiner found was usually a natural aging process.  
The examiner noted that the extent of the veteran's condition 
would justify a conclusion that he had normal degenerative 
arthritis secondary to the natural aging process.  On 
physical evaluation, the examiner found no significant 
shortening of the right lower extremity compared to the left 
and as to gait disturbances, it appeared to be due to a 
neurological condition more than a mechanical orthopedic 
condition.  The examiner's opinion was that it was not at 
least as likely as not (less than 50-50 probability) that the 
present left knee condition was caused by or related to the 
veteran's service-connected accident.  

A September 2007 addendum to this report further notes that 
the veteran's current independently developed left knee 
disorder is less likely as not (less than 50-50 probability) 
aggravated by his service-connected residuals of right tibial 
fracture with right knee complications.  The opinion was 
based on review of the medical records, the veteran's age at 
the time of onset of the left knee complaints, and the 
natural progressive history of age-related degenerative 
arthritis.  Medical assessment of the records also indicated 
that the veteran's gait disturbance was primarily caused by 
neurological conditions, which are not service-connected, and 
not caused by a structural mechanical disturbance.  On 
examination, the examiner found no leg length difference 
between the right and left lower limb.  Last, the examiner 
noted that there was a lack of medical evidence connecting 
the nexus of injury of the right leg to the left knee in the 
gap of more than 30 years.  Therefore, the examiner found 
that there was no additional degree of disability caused by 
the aggravation from the right lower extremity.

The preponderance of the evidence is against the veteran's 
claim.  The left knee disability is shown to be due to the 
natural aging process rather than the service-connected right 
tibia disability.  To the extent that any gait disturbance 
may have aggravated the left knee disability, the VA examiner 
found this to be related to nonservice-connected neurological 
impairment rather than the right tibia disability.  As no 
additional disability in the left knee has been caused or 
aggravated by the right tibia disability, service connection 
on a secondary basis is not warranted.  

Since the left knee arthritis has been shown to be due to the 
natural aging process, it also was not directly caused by the 
in-service injury.  Presumptive service connection for the 
arthritis in the left knee does not apply as well, as the 
first diagnosis of record was in 1999, which is 47 years 
after service.  38 C.F.R. §§ 3.307, 3.309.  Additionally, 
there is no evidence of continuity of symptomatology of a 
left knee disability from service or during the more than 47 
years before the left knee arthritis was shown.  See Savage 
v. Gober, 10 Vet. App. 488 (1997). 

Although the veteran has argued that his current left knee 
disability is related to his service-connected right tibia 
disability or service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which shows that there is no relation 
between the veteran's left knee disability and his service-
connected right tibia disability or service.  Competent 
medical experts make this opinion and the Board is not free 
to substitute its own judgment for those of such experts.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for a left knee disorder, secondary to 
residuals of right tibia fracture with right knee 
complications; there is no doubt to be resolved; and service 
connection is not warranted.   Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.


ORDER

Entitlement to service connection for a left knee disorder, 
secondary to residuals of right tibia fracture with right 
knee complications is denied.





____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


